Citation Nr: 1220703	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  07-26 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot disability, to include bunions, plantar fasciitis and hallux valgus. 

2.  Entitlement to an initial compensable disability rating prior to October 14, 2008, and a disability rating in excess of 10 percent from October 14, 2008, for right ankle tendinitis.

3.  Entitlement to an initial compensable disability rating prior to October 14, 2008, and a disability rating in excess of 10 percent from October 14, 2008, for coxalgia.

4.  Entitlement to an initial compensable disability rating for a right foot bunion with associated hallux valgus of the right big toe.
 
5.  Entitlement to an initial disability rating in excess of 10 percent for postoperative residual scars of a right wrist ligament repair. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to September 2006. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the Veteran's claims file was transferred to the RO in St. Petersburg, Florida. 

The Veteran perfected an appeal of the denial of entitlement to service connection for bunions of the left foot.  Her August 2007 VA Form 9 shows she is also seeking entitlement to service connection for a left hallux valgus.  Additionally, in a May 2011 correspondence, the Veteran appeared to be making a claim for plantar fasciitis.  In Clemons v. Shinseki, 23 Vet. App. 1(2009), the United States Court of Appeals for Veterans Claims (Court) has held that VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  In light of the Clemons doctrine, i.e., claimants seek benefits for disabilities as they perceive them based upon particular symptoms, not based upon a particular medical term causing the perceived disability, the Board construes the appellant's claim broadly as a claim of entitlement to service connection for a left foot disability, to include bunions, hallux valgus and plantar fasciitis.  

In a January 2009 rating decision, the RO granted a higher disability rating of 10 percent for coxalgia and tendinitis, right ankle, both effective October 14, 2008.  As the veteran is presumed to be seeking the maximum benefit allowed by law and regulation, these disabilities remain before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In March 2011 decision, the Board remanded these issues for additional development.

The Veteran was afforded a videoconference hearing before the undersigned in April 2012.  A transcript of the hearing has been associated with the claims files.

The issue of entitlement to a higher rating for coxalgia is decided herein while the other issues on appeal are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's coxalgia has been manifested by pain throughout the initial rating period.


CONCLUSION OF LAW

The criteria for entitlement to an initial 10 percent evaluation, but no higher, for coxalgia have been met since October 1, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5298 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


The record reflects that the Veteran was provided all required notice in a letter mailed October 2006, prior to the initial adjudication of the claim.

The record also reflects that the Veteran's service treatment records and post-service, private and VA treatment records have been obtained.  In addition, the Veteran was afforded VA examinations in December 2006 and October 2008.  Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2011).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2011).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In this case, the Veteran is currently assigned an initial noncompensable disability rating prior to October 14, 2008, and a disability rating of 10 percent from October 14, 2008, under 38 C.F.R. § 4.71a, Diagnostic Code 5298.  

Under Diagnostic Code 5298, a noncompensable rating is assigned for coccyx removal without painful residuals, and a 10 percent rating is assigned for partial or complete coccyx removal with painful residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5298. 

Factual Background and Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran underwent a VA examination in December 2006.  She reported that she started having problems with her tailbone in 2004 while on active duty when she fell when doing a fitness program exercise.  She was diagnosed with a fracture of the coccyx, but was never given any specific treatment for this condition.  She complained of pain of the tailbone.  She said she had constant pain, that the pain was very severe during flare-ups and that the flare-ups lasted two hours and were usually relieved with heating pads and rest.  When she had this pain, it usually radiated to her lower back but she denied having stiffness of the tailbone.  She denied swelling but did have some lack of endurance.  She was presently not receiving any medical treatment for this condition.  Her pain is worsened with running, prolonged sitting, prolonged walking or just walking on a hard surface.  She noted that her employment as a site coordinator of the Sergeants Academy was affected because she needed to take frequent rest periods after prolonged sitting.  She was, however, able to do her job duties even though she sometimes did her duties with pain.  She reported losing about 10 days in the past 12 months as a result of her coccyx pain.  The examiner noted that a November 2006 X-ray study revealed a negative sacrum and coccyx.  The diagnosis was episodic coxalgia, found.

The Veteran underwent a VA examination in October 2008.  She reported having pain on her tailbone since 2004 when she was on active duty.  She stated that she presently had pain on her tailbone area usually daily which was 7/10 on a pain scale.  It was particularly painful after long periods of sitting down.  She used Tylenol or Motrin but did not get any relief from these.  She had no surgery and no pain radiation.  She reported that the pain affected her job and daily activities as it slowed her down as she had to frequently stand up at her work.  She stated that she missed at least 1 to 2 days of work in the past 12 months due to doctor appointments.  She did not use any assistive devices.  The diagnosis was coccydynia.  

Concerning the period prior to October 14, 2008, the Board finds that the Veteran's disability was manifested by painful residuals status post fracture of the coccyx which warrant an initial 10 percent disability rating.  At her December 2006 VA examination, the examiner noted that the Veteran presented with complaints of pain of the tailbone that was a constant and very severe at times.  The Board notes that under Diagnostic Code 5298, a noncompensable rating is assigned for coccyx removal without painful residuals.  However, in this instance, from the effective date of the Veteran's claim, she has experienced painful residuals from her in-service coccyx injury.  Accordingly, an initial rating of 10 percent is warranted from October 1, 2006. 

However, the Board finds that a disability rating in excess of 10 percent is not warranted for any period of the claim.  In this regard, the Board notes that 10 percent is the maximum rating authorized under Diagnostic Code 5298.  The Board has considered whether there is any other schedular basis for granting the claim but has found none.

The Board has also considered whether this claim should be referred for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's coxalgia is appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extra-schedular evaluation is not warranted here.  


ORDER

The Board having determined that a 10 percent rating for coxalgia is warranted throughout the initial rating period, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

Regarding the Veteran's claim for entitlement to service connection for a left foot disorder, to include bunions, hallux valgus and plantar fasciitis, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that the Veteran is service-connected for a right foot bunion with associated hallux valgus as service treatment records demonstrate treatment for bilateral foot conditions and great left toe pain.  The Veteran underwent VA examinations in December 2006 and October 2008.  The December 2006 examiner determined that bunions of the left foot were not found.  As a result, the June 2007 rating decision denied the Veteran's claim on the basis that there was no current left foot bunion disability or residuals. 

A subsequent January 2007 private treatment record, however, notes left foot bunions.  Additionally, an August 2007 VA treatment note indicates that the Veteran had bilateral foot pain with bunions while a September 2007 treatment report notes severe hallux valgus, bilateral.  At the Veteran's October 2008 VA examination, the examiner noted that the Veteran had a surgical scar on her right foot.  The examiner, however, made no mention of the presence or absence of a scar or bunion on her left foot.  The Board also notes that during her April 2012 testimony, the Veteran contended that she underwent surgery on her left foot for bunion removal within a year of her separation from service.  However, the claims file to date only contains medical records related to bunion removal on the right foot.

As there is potential evidence of a current left foot bunion disability related to the Veteran's service, a new examination is needed so that a medical professional can express an opinion based on a review of the record and consideration of a complete history as to whether the Veteran has a current left bunion disability, to include residual scarring from bunion excision surgery and whether it is related to service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's remaining claims for higher initial ratings, the Board observes that at her April 2012 hearing, the Veteran testified that her pain had increased and her disabilities had worsened since her last examination in October 2008.

The Court has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).   

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected right ankle tendinitis, a right foot bunion with associated hallux valgus of the right big toe and postoperative residual scars of a right wrist ligament repair, more contemporaneous examinations are warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, to include 
records related to left foot bunion excision surgery.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Then, the Veteran should be afforded a VA medical examination by a podiatrist to determine the nature and etiology of all left foot disorders present during the pendency of the claim.  The claims folders must be made available to and reviewed by the examiner.  Based on a review of the record and an examination of the Veteran, the podiatrist should provide an opinion with respect to each left foot disorder present during the pendency of the claim as to whether there is a 50 percent or better probability that the disorder is related to the Veteran's active service.

A complete rationale for all opinions expressed must be provided.

3.  The Veteran should also be afforded a VA examination or examinations by an examiner or examiners with sufficient expertise to determine the current degree of severity of her right ankle tendinitis, 
right foot bunion with associated hallux valgus of the right big toe, and her service-connected postoperative residual scars of right wrist ligament repair.  Any indicated studies should be performed.  The claims file should be made available to and reviewed by the examiner(s).  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner(s).

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should re-adjudicate the Veteran's claims in light of all of the evidence of record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


